Per Curiam,
At night the plaintiff left the west sidewalk of a street at the middle of a block to cross to the east. At this place an alley seven feet wide opened into the street but did not cross it; crossing stones were laid from the end of the alley to the other side of the street. He looked as he stepped in the street and saw a car within 150 or 200 feet of him. He did not look again. When near the west rail he met two men crossing in the opposite direction and stepped from the crossing stones south in the direction of the car. He was struck as he was stepping from the east rail. If the plaintiff had looked at the point of danger, as it was his duty to do, he would have seen what his witness saw, that the car was so near that in attempting to cross he was placing himself in a position of imminent danger. There was moreover no evidence of undue speed or of the failure of the motorman to keep his car under proper control. On both grounds, the contributory negligence of the plaintiff and the failure to prove negligence of the motorman, a verdict was properly directed for the defendant.
The judgment is affirmed.